Exhibit 10.15

 

Silicon Valley Bank

 

Amendment to Loan Documents

 

Borrower:    Netopia, Inc. Address:    6001 Shellmound Street, 4th Floor     
Emeryville, CA 94608 Date:    as of June 27, 2005 (the “June 2005 Amendment
Date”)

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into between
Silicon Valley Bank (“Silicon”) and the borrower named above (“Borrower”), whose
chief executive office is located at the above address (“Borrower’s Address”).

 

Silicon and Borrower agree to amend the Loan and Security Agreement between
them, dated June 27, 2002 (as otherwise amended, if at all, the “Loan
Agreement”), as follows, effective as of the date hereof. (Capitalized terms
used but not defined in this Amendment, shall have the meanings set forth in the
Loan Agreement.) The term “June 2005 Amendment Date: defined above hereby is
incorporated into the Loan Agreement.

 

1. Amended and Restated Schedule. The Schedule to the Loan Agreement, dated June
27, 2002, between Borrower and Silicon (as amended, restated, supplemented, or
otherwise modified from time to time prior to the date hereof, the “Existing
Schedule”), hereby is amended and restated in its entirety to read as set forth
in the Amended and Restated Schedule to Loan and Security Agreement of even date
herewith (the “Amended and Restated Schedule”). Accordingly, from and after the
date hereof, all references in the Loan Agreement and the other Loan Documents
to the “Schedule” or words of like import referring to the Existing Schedule
shall mean and refer to the Amended and Restated Schedule (as amended, restated,
supplemented, or otherwise modified from time to time from and after the date
hereof) instead of the Existing Schedule.

 

2. Amendments to Loan Agreement.

 

(a) Modification of Section 4.4 of the Loan Agreement. Section 4.4 of the Loan
Agreement, which currently reads as follows:

 

4.4 Collection of Accounts.

 

  (a)

Borrower shall have the right to collect all Accounts, unless and until a
Default or an Event of Default has occurred and is continuing. Whether or not an
Event of Default has occurred and

 

-1-



--------------------------------------------------------------------------------

 

is continuing, Borrower shall hold all payments on, and proceeds of, all
Accounts in trust for Silicon, and Borrower shall immediately deposit all such
payments and proceeds (including, without limitation, Foreign Accounts
Collections (as defined below), in the form received and duly endorsed, into a
collateral account maintained with Silicon (the “Cash Collateral Account”);
provided, however, that as long as (i) Borrower maintains balances at all times
of at least $10,000,000 in unrestricted cash and cash equivalents in accounts
maintained at Silicon and (ii) no Default or Event of Default has occurred and
is continuing (such clauses (i) and (ii), collectively, the “$10 Million
Requirement”), then Borrower shall deposit all such payments and proceeds into
Borrower’s operating account maintained at Silicon (or, solely with respect to
Foreign Accounts Collections (as defined below), into one or more of (x)
Borrower’s operating account maintained at Silicon, (y) Silicon-controlled
multi-currency accounts, or (z) any one or more Permitted WFB Deposit Accounts
(as defined below). As used herein, the term “Foreign Accounts Collections”
means all payments on, and proceeds of, Accounts that are owed by any Account
Debtor located outside the United States. As used herein, the term “Permitted
WFB Deposit Account” means: (I) on or before August 31, 2004, any Deposit
Account of Borrower maintained with Wells Fargo Bank; and (II) thereafter, any
Deposit Account of Borrower maintained with Wells Fargo Bank, but solely if such
Deposit Accounts is the subject of a control agreement (in form and substance
satisfactory to Silicon in its good faith business judgment) in favor of
Silicon.

 

  (b)

As long any Revolving Loan remains outstanding, Borrower shall provide Silicon
with a transaction report and borrowing base report at least weekly; provided,
however, that as long as Borrower complies with the $10 Million Requirement,
then Borrower shall provide such transaction reports and borrowing base reports
on a monthly basis within fifteen days after the end of each month. If the
Borrower is not in compliance with the $10 Million Requirement, then, following
receipt by Silicon of the transaction report and borrowing base report from
Borrower, the following shall occur: (i) the first $3,000,000 of payments on,
and proceeds of, Accounts received after the transaction report will be remitted
to Borrower (payments on, and proceeds of, Accounts received in excess of
$3,000,000 will be maintained in the Cash Collateral Account); (ii) if there is
an Overadvance, Borrower shall immediately pay to Silicon, from its separate
funds, the amount of the Overadvance and Silicon is hereby authorized to charge
said amount to Borrower’s operating account; and (iii) if the amount in the
Borrower’s operating account is not sufficient to pay the Overadvance, after
Borrower has paid said amount to Silicon (or Silicon has charged said amount to
Borrower’s operating account), Silicon shall apply from the Cash Collateral
Account an amount

 

-2-



--------------------------------------------------------------------------------

 

sufficient to repay the remaining portion of the Overadvance and thereafter
Silicon will remit any balance in the Cash Collateral Account to the Borrower.

 

  (c) Notwithstanding the foregoing provisions of this Section 4.4, if at any
time the Borrower is not in compliance with the $10MM Requirement and there is
more than $3,000,000 in the Cash Collateral Account, Borrower shall either (i)
immediately pay to Silicon, from its separate funds, an amount equal to the
excess, which shall be applied to the Obligations in such order as Silicon shall
determine, or (ii) within one Business Day provide Silicon with a current
transaction report and borrowing base and repay to Silicon the amount of any
Overadvance. If Borrower does not take either of the actions in clause (i) or
(ii) above within said time periods, Silicon may apply from the Cash Collateral
Account the amount therein in excess of $3,000,000, to the Obligations in such
order as Silicon shall determine.

 

  (d) Silicon may, in its good faith business judgment, require that all
proceeds of Collateral be deposited by Borrower into a lockbox account, or such
other ‘blocked account’ as Silicon may specify, pursuant to a blocked account
agreement in such form as Silicon may specify in its good faith business
judgment.

 

, hereby is amended and restated in its entirety to read as follows:

 

4.4 Collection of Accounts.

 

  (a) Borrower shall have the right to collect all Accounts, unless and until a
Default or an Event of Default has occurred and is continuing. Whether or not an
Event of Default has occurred and is continuing, Borrower shall hold all
payments on, and proceeds of, all Accounts in trust for Silicon, and, during
Phase II, Borrower shall immediately deposit all such payments and proceeds
(including, without limitation, Foreign Accounts Collections (as defined below),
in the form received and duly endorsed, into a collateral account maintained
with Silicon (the “Cash Collateral Account”).

 

  (b) Silicon may, in its good faith business judgment, require that all
proceeds of Collateral be deposited by Borrower into a lockbox account, or such
other ‘blocked account’ as Silicon may specify, pursuant to a blocked account
agreement in such form as Silicon may specify in its good faith business
judgment.

 

-3-



--------------------------------------------------------------------------------

(b) Modification of Section 5.4 of the Loan Agreement. The portion of Section
5.4 of the Loan Agreement that currently reads as follows:

 

At reasonable times, and on at least one Business Day’s notice, Silicon, or its
agents, shall have the right to inspect the Collateral, and the right to audit
and copy Borrower’s books and records; provided, however, that, so long as no
Event of Default has occurred and is continuing, audits shall be conducted by
Silicon no more often than once every 6 months (it being understood that audits
taking place at one or more locations of Borrower during substantially the same
overall examination period shall constitute but a single audit for purposes of
the foregoing proviso).

 

, hereby is amended and restated in its entirety to read as follows:

 

At reasonable times, and on at least one Business Day’s notice, Silicon, or its
agents, shall have the right to inspect the Collateral, and the right to audit
and copy Borrower’s books and records. Without limiting the generality of the
foregoing, during Phase II, the first audit following the date that Phase II
becomes in effect (or, if no Revolving Loans are outstanding on the date that
Phase II becomes in effect, then the first audit following the date on which the
first Revolving Loan is made during Phase II) is anticipated to be completed
within 30 days following such date, and Silicon shall have the right to conduct
subsequent audits at such frequency as Silicon in its good faith business
judgment determines (and in any event no less frequent than once every 6
months).

 

(c) Modification of Section 9.1 of the Loan Agreement. Section 9.1 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

9.1 Interest Computation. In computing interest on the Obligations: (a) all
checks and other items of payment (except wire transfers, ACH transfers, and
payments in cash) received by Silicon (including proceeds of Accounts and
payment of the Obligations in full) shall be deemed applied by Silicon on
account of the Obligations: (i) during Phase I, the same Business Day as deemed
received by Silicon; and during Phase II, two Business Days after receipt by
Silicon of immediately available funds; and (b) wire transfers, ACH transfers,
and cash each shall be deemed applied by Silicon on account of the Obligations
the same Business Day as deemed received by Silicon). For purposes of the
foregoing, any such funds received after 12:00 Noon on any day shall be deemed
received on the next Business Day. Silicon shall not, however, be required to
credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Silicon in its good faith business judgment, and Silicon may
charge Borrower’s loan account for the amount of any item of payment which is
returned to Silicon unpaid.

 

3. Fee. In consideration for Silicon entering into this Amendment and the
above-referenced Amended and Restated Schedule, Borrower shall pay Silicon (in
lieu of the $50,000 fee due on June 27, 2005 pursuant to the Loan Agreement,
absent giving effect to this Amendment) a fee of $35,000 concurrently with the
execution and delivery of this Amendment,

 

-4-



--------------------------------------------------------------------------------

which fee shall be non-refundable and in addition to all interest and other fees
payable to Silicon under the Loan Documents. Silicon is authorized to charge
said fee to Borrower’s loan account.

 

4. Representations True. Borrower represents and warrants to Silicon that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.

 

5. General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.

 

[remainder of page intentionally left blank; signature page follows]

 

-5-



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same document. Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment.

 

Borrower:       Silicon: NETOPIA, INC.       SILICON VALLEY BANK By  

/s/ Charles Constanti

      By  

/s/ Patrick O’ Donnell

    President or Vice President       Title  

Vice President and Relationship Manager

By  

/s/ David A. Kadish

                Secretary or Assistant Secretary            

 

-6-